DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
Acknowledgement
The Amendment filed on 11/09/20, responding to the Office action mailed on 07/09/20, has been entered into the record.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-4 and 6-10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et. al., U.S. Pat. Pub. 2015/0362165, hereafter Chu, in view of Chen et. al., U.S. Pat. Pub. 2018/0358579, hereafter Chen.
Regarding claim 1, Chu discloses a light emitting device comprising (Figs 5, 37):
a backplane [30];
an array of light emitting diodes [31] attached to a front side of the backplane [30];
a transparent conductive layer [45] contacting front side surfaces of the light emitting diodes [31]; 
an optical bonding layer (Transparent polymer + Wavelength conversion layer where present,  Fig. 37) located over a front side surface of the transparent conductive layer [45] (Part of Led array shown in detail in Fig. 5) ;
a transparent cover plate (Top plate, transparent carrier, see labels in Fig. 34) located over a front side surface of the optical bonding layer (transparent polymer); and
a black matrix layer [BM Array] including an array of openings therethrough, wherein the black matrix layer is located between the optical bonding layer and the transparent cover plate (see Fig. 37),

Chu fails to explicitly disclose:
wherein  the optical bonding layer [300] extends continuously under the bottom surface of the black matrix layer [310] from a first opening to a second opening of the array of openings through the black matrix layer.
However, Chen discloses (Fig. 6A) wherein the optical bonding layer [300] extends continuously under the bottom surface of the black matrix layer [310] from a first opening (in BM [310]) to a second opening of the array of openings through the black matrix layer [310].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to simplify two black matrix arrays (Fig. 29 of Chu, first and second BM array) with the teachings of of one (first BM array, in case of Chu) black matrix array, because it simplifies the manufacturing process, and because Chen teaches (par. [0001]) that such a design is sufficient to reduce large angled outgoing light.
Regarding claim 2, Chu in view of Chen discloses everything as applied above. Chu further discloses (Figs 5, 37, referring to Fig. 5) further comprising a dielectric matrix layer [43], [46] located on the front side of the backplane and laterally surrounding the array of light emitting diodes [31].
Regarding claim 3, Chu in view of Chen discloses everything as applied above. Chu further discloses (Figs 5, 37, referring to Fig. 37) wherein each opening in the array of openings through the black matrix layer [BM Array] overlies a respective light emitting diode of the array of light emitting diodes (see Fig. 37).

However, Chen discloses (Fig. 6A) wherein the optical bonding layer [300] comprises a uniform material layer that extends continuously under the bottom surface of the black matrix layer [310] from the first opening to the second opening of the array of openings through the black matrix layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chu with the teachings of Chen for the reasons applied in the rejection of claim 1 above
Regarding claim 4, Chu in view of Chen discloses everything as applied above. Chu further discloses (Fig. 37) wherein the array of openings through the black matrix layer [BM array] and the array of light emitting diodes are two-dimensional periodic arrays having a same  two-dimensional periodicity (see Fig. 37).
Regarding claim 7, Chu in view of Chen discloses everything as applied above. Chu further discloses (par. [0154]) wherein the optical bonding layer comprises a transparent silicone rubber.
Regarding claim 9, Chu in view of Chen discloses everything as applied above. Chu further discloses (Figs 5, 37) wherein the light emitting device comprises a direct view display device (the display device type of Chu is direct view).

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et. al., U.S. Pat. Pub. 2015/0362165, hereafter Chu, in view of in view of Chen et. al., U.S. Pat. Pub. 2018/0358579, hereafter Chen, and further in view of Hashimoto et. al., U.S. Pat. Pub. 2011/0199684, hereafter Hashimoto.

However, Hashimoto discloses (par. [0037], [0043]). wherein the black matrix layer has a transmittance at 600 nm that is less than 1 % and has a reflectance at 600 nm that is less than 10 %.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chu to have the low transmittance and reflectance black matrix in the range taught by Hashimoto, because low transmittance and reflectance are desired properties of the black matrix.
Regarding claim 10, Chu in view of Chen discloses everything as applied above. Chu in view of Chen fails to explicitly disclose wherein:
a maximum lateral dimension of light emitting diodes within the array of light emitting
diodes is less than 150 microns; and
a minimum separation distance between neighboring pairs of light emitting diodes within the array of light emitting diodes is greater than the maximum lateral dimension of the light emitting diodes within the array of light emitting diodes.
However, “a maximum lateral dimension of light emitting diodes within the array of light emitting diodes is less than 150 microns” is obvious over Chu, because Chu discloses a mu-LED device, in which LED chips are micron in size (par. [0005], mu-LED technology implies that a regular inorganic bright semiconductor LEDs are used that have micron range size, similar to recited size range) 
Chu in view of Chen fails to explicitly disclose wherein:
a minimum separation distance between neighboring pairs of light emitting diodes within the array of light emitting diodes is greater than the maximum lateral dimension of the light emitting diodes within the array of light emitting diodes.
However, Hashimoto discloses (Figs 1, 6) wherein:

It would have been obvious to one having ordinary skill in the art to further optimize LED chip size and proportions (the relative proportions as taught by Hashimoto) to improve display quality (MPEP, 2144.05.II, A, B, and case law therein).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et. al., U.S. Pat. Pub. 2015/0362165, hereafter Chu, in view of Chen et. al., U.S. Pat. Pub. 2018/0358579, hereafter Chen, and further  in view of Fukiwara et. al., U.S. Pat. Pub. 2018/0277609, hereafter Fukiwara. 
Regarding claim 8, Chu in view of Chen discloses everything as applied above. Chu in view of Chen fails to explicitly disclose wherein a difference between a refractive index at 600 nm of the transparent cover plate and a refractive index of the optical bonding layer is less than 0.1.
However, Fukiwara discloses (p.8, Table I, Fig. 7) wherein a difference between a refractive index at 600 nm of the transparent cover plate [3] and a refractive index of the optical bonding layer [ng] or [ncf] is less than 0.1.
It would have been obvious to one having ordinary in the art at the time the invention was filed to modify Chu in view of Chen with the teachings of refractive indexes of Fukiwara, because Fukiwara teaches (par. [0166]) that such configuration prevents color mixing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BILKIS JAHAN/               Primary Examiner, Art Unit 2896                                                                                                                                                                                         
/VICTOR V BARZYKIN/Examiner, Art Unit 2817